In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-464 CV

____________________


IN THE MATTER OF M.L.S.




On Appeal from the County Court at Law No. 2
Orange County, Texas

Trial Cause No. 4720




MEMORANDUM OPINION 
 On September 15, 2006, M.L.S. and his attorney executed a waiver of the right to
appeal the adjudication and disposition of the case against the juvenile.  On the same day, the
trial court signed a judgment and order of probation in the case.  On October 13, 2006,
M.L.S. filed notice of appeal.  The record does not indicate that the trial court granted M.L.S.
permission to appeal.  On November 9, 2006, we notified the parties that the appeal would
be dismissed unless our jurisdiction was established.  No response has been filed.  The record
reflects that M.L.S. waived his right to appeal in compliance with Section 51.09 of the
Family Code.  See Tex. Fam. Code Ann. § 51.09 (Vernon 2002).  The validity of the waiver
has not been challenged.  Accordingly, this appeal is dismissed.
	APPEAL DISMISSED.
								____________________________
									CHARLES KREGER
										Justice

Opinion Delivered December 7, 2006 
Before McKeithen, C.J., Gaultney and Kreger, JJ.